      Case 1:20-cv-04851-WFK-SJB Document 42 Filed 12/11/20 Page 1 of 1 PageID #: 448




                                            THE CITY OF NEW YORK
JAMES E. JOHNSON                           LAW DEPARTMENT                                         RACHEL K. MOSTON
Corporation Counsel                            100 CHURCH STREET                                       Phone: 212-356-2190
                                               NEW YORK, NY 10007                                        Fax: 212-356-2019
                                                                                              E-mail: rmoston@law.nyc.gov


                                                                    December 11, 2020


        By Electronic Mail
        Jamie Felsen, Esq.
        Milman Labuda Law Group PLLC
        3000 Marcus Avenue, Suite 3W8
        Lake Success, New York 11042

                       Re:    Plaza Motors Brooklyn, Inc., et al. v. Cuomo, et al.
                              Docket No. 20 CV 851 (WFK) (SJB)

        Dear Mr. Felsen:

                        This office represents Defendant Bill de Blasio (“City Defendant”) in the above-
        referenced matter. In accordance with Judge Kuntz’s Individual Motion Practice Rule III(G)(1),
        enclosed please find copies of the following documents in support of City Defendant’s motion to
        dismiss: (1) City Defendant’s Notice of Motion; and (2) City Defendant’s Memorandum of Law
        in Support of its Motion to Dismiss.



                                                                    Respectfully submitted,



                                                                    /s/


                                                                    Rachel K. Moston
                                                                    Assistant Corporation Counsel




        Cc:      All Counsel (By Email)
